Citation Nr: 0218209	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-02 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to a compensable rating for service connected 
herpes simplex genitalia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had a period of "uncharacterized" service from 
January 17, 1995 to February 22, 1995.  She also had duty 
in the Army National Guard from September 27, 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office 
(RO) that continued the evaluation of the veteran's 
service connected herpes simplex genitalia at 0 percent.  

In January 2000, March 2000, and September 2000, the RO 
sent the veteran letters at her address of record, 
regarding clarification of a hearing request, if any.  In 
the September 2000 letter, it was indicated to the veteran 
that if no response was forthcoming, she would be 
scheduled for a hearing at the RO before a Member of the 
Board.  A hearing was scheduled at the RO before a Member 
of the Board in March 2001, pursuant to the September 2000 
RO letter to the veteran.  The veteran failed to report 
for this hearing.  Consistent with the January 2001 
hearing notice letter to the veteran, sent to her address 
of record, as she failed to appear for the Board hearing, 
and a request for a postponement had not been received, 
this case is being processed as though the hearing request 
has been withdrawn.  See 38 C.F.R. § 20.702.

This case was remanded in May 2001 for further 
development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
compensable rating for service connected herpes simplex 
genitalia has been obtained by the RO, to the extent 
possible.

2.  The veteran has failed to report for scheduled VA 
examinations without good cause having been shown and has 
failed to provide a current address at which to be 
contacted.

3.  The current medical evidence of record is inadequate 
for rating purposes or assigning a higher rating, and a VA 
examination is necessary to determine entitlement to an 
increased rating for herpes simplex genitalia 


CONCLUSION OF LAW

Entitlement to a compensable rating for a herpes simplex 
genitalia cannot be established without a current VA 
examination; therefore, the veteran's claim is denied.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.655, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7806 (as in effect prior to and from August 30, 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has apparently moved and not 
provided a current address to VA.  There are notations in 
the file regarding the veteran's address of record showing 
that the address on file was the latest address of record 
for the veteran.  Attempts were made to provide VA 
examinations to ascertain the current status of the 
disability at issue; however the veteran failed to appear 
for the VA examinations.  Further, attempts were made to 
send letters to the veteran at her address of record 
regarding VA's duty to assist her in her claim; a VCAA 
notice letter from November 2001 was returned with the 
notation of moved, left no address.  Therefore, to the 
extent possible in this case, the Board finds that the 
duty to assist has been satisfied.  See 38 U.S.C.A. § 
5103A (West Supp. 2002); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991) (duty to assist not one-way street).  

As noted, VA examinations have been scheduled for the 
veteran.  She has failed to appear for the examinations 
without any cause given.  In Wood v. Derwinski, 1 Vet. 
App. 190 (1991) the Court indicated that the duty to 
assist is not always a one-way street and veterans must 
cooperate with VA's efforts to provide adequate medical 
examinations.  See also Olson v. Principi, 3 Vet. App. 480 
(1992).  The Board finds that all reasonable efforts have 
been expended by VA to afford the veteran a VA 
examination.  

When a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 
38 C.F.R. § 3.655(b) (2002), dictates that the claim be 
denied unless the appellant has good cause for her failure 
to appear.  In this case, in there is no showing from the 
scheduled VA examinations that the veteran was provided 
this provision.  This case was remanded in May 2001, in 
part to provide the veteran with an examination to 
determine the current status of her disability and to 
provide the provisions of 38 C.F.R. § 3.655 if she failed 
to appear for a scheduled examination.  As a viable 
address for the veteran is not of record, due to her 
failure to report a current address, it does not appear 
that she received the letters sent to her to assist her in 
her claim.  Therefore, it is unclear whether she received 
notice of the provisions of 38 C.F.R. § 3.655.  As such, 
the Board will adjudicate the claim on the basis of the 
evidence of record.  This will not result in any 
disadvantage to the veteran as she will have the 
underlying claim considered on the basis of the evidence 
of record.  

It is noted that there are treatment records of record, 
and not all the letters sent to the veteran were returned 
as undeliverable; therefore, as stated above, to the 
extent possible the duty to assist the veteran has been 
satisfied.  The veteran and her representative have been 
notified to the extent possible, through letters sent to 
the address of record, as to evidence and information 
necessary to substantiate the claim.  The discussions in 
the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran collectively informed her of 
what evidence she must obtain and which evidence VA would 
seek to obtain, as required by section 5103(a), as amended 
by the VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. 
at 45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, no further assistance to the appellant is 
required to comply with the duty to assist her.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is claiming an increased evaluation for herpes 
simplex genitalia, currently evaluated at 0 percent and 
which is rated under the skin rating codes.  During the 
pendency of this appeal, VA issued new regulations for 
evaluating skin disabilities, effective August 30, 2002.  
The statement of the case in this case provided only the 
"old" regulations for evaluating skin disabilities.  
However, as noted above, the veteran is unable to be 
contacted by the VA due to her failure to provide a 
current address.  Therefore, the Board finds there would 
be no useful purpose in attempting to contact the veteran 
to provide the "new" regulations for rating skin disorder.  
The claim will be evaluated under both the "old" and "new" 
regulations, in order to fully evaluate the veteran to the 
extent possible.

Additionally, in deciding this claim, the Board has 
considered VAOPGCPREC 3-2000 (April 10, 2000) which 
requires that the Board initially determine whether it is 
clear, from a comparison, that one version of the 
applicable Diagnostic Codes is more favorable to the 
veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  
In this case, both the old and new criteria were 
considered as it is not facially clear which is more 
advantageous to the veteran.

The veteran's service connected herpes simplex genitalia 
is an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Therefore, it is 
permissible to rate under a closely related disease or 
injury.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  Therefore, the 
veteran's herpes simplex genitalia shall be rated under 
Diagnostic Code (DC) 7806 for eczema under the old 
regulations or for dermatitis or eczema under the new 
regulations.

Under the "old" regulations in effect prior to August 30, 
2002, a 0 percent rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is warranted for eczema with 
exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. Part 4, Diagnostic 
Code 7806. 

Under the "new" regulations in effect from August 30, 
2002, a 0 percent evaluation is warranted for less than 5 
percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
evaluation is warranted for at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent evaluation is 
warranted if 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation is warranted for more than 40 percent 
of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
Part 4, Diagnostic Code 7806.

The evidence of record shows the veteran was seen in 
August 1998 with complaints of bump on the vulva since the 
previous day and of discharge from the vagina.  There was 
itching.  The diagnosis was genital herpes and vaginal 
candidiasis.  The veteran was scheduled for a follow up 
six days later and was prescribed medication.  At the 
follow up visit, there were no lesions of the vulva.  No 
medication was noted other than that the veteran was on 
Monistat for a yeast infection. 

The evidence of record does not support the veteran's 
claim for a compensable rating for herpes simplex 
genitalia, as the medical evidence of record is inadequate 
for rating purposes.  In other words, there is 
insufficient evidence to evaluate the veteran's 
disability.  A VA examination is necessary to establish 
entitlement to an increased rating for the veteran's 
herpes simplex genitalia.  As the veteran failed to report 
for scheduled VA examinations and has not provided VA with 
a current address, the Board concludes that the veteran's 
claim for entitlement to a compensable rating for herpes 
simplex genitalia must be denied.  The veteran may, 
however, reopen her claim for increased benefits at any 
time in the future should she become willing to appear for 
a VA examination.


ORDER

Entitlement to a compensable rating for service connected 
herpes simplex genitalia is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

